Citation Nr: 1334141	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to September 1959. 

This appeal arose from an October 2007 rating decision in which the RO denied the Veteran's claim for service connection for depression.  In May 2008, the Veteran filed a notice of disagreement.  A statement of this case was issued in February 2010.  The Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in February 2010.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claim.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board notes that, in his substantive appeal, the Veteran requested a Board hearing at the RO.  In August 2010 correspondence, however, the Veteran stated in writing that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.704(e) (2013).  

In September 2012, the claim on appeal was remanded to the RO , via the Appeals Management Center (AMC) in Washington, DC, for further development, and has now been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The Veteran has a personality disorder which was not aggravated by superimposed disease or injury during service; there is no competent, probative evidence of an acquired psychiatric until a number of years after service; and competent, probative evidence establishes that there is no medical nexus between current acquired psychiatric disability and the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384, 4.9 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposed obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Here, VA's duty to notify has been met because, in an April 2007 letter, prior to the initial claim adjudication in October 2007 (see Pelegrini v. Principi, 18 Vet. App. 112 (2004)), the RO informed the claimant of any information and evidence not of record (1) needed to substantiate a claim; (2) and that VA will seek to provide; and (3) that the claimant is expected to provide and, as to the service connection claim.  That letter also provided notice as to all five elements of a service connection claim which are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain all relevant records.  It is significant to note that the Veteran has never reported having sought or received psychiatric treatment prior to seeking such through VA in 1966.  

As noted in the September 2012 Board remand, the Veteran's service treatment records (STRs) and service personnel records are not available.  His STRs could not be located by National Personnel Records Center (NPRC) and by an August 2007 letter he was informed that his records has been requested from the NPRC but that all of his STRs were deemed to be fire-related and therefore, unavailable.  He was also informed that these records were unavailable in a September 2007 correspondence, in the October 2007 rating decision, and in the February 2010 SOC.  

The 2012 Board remand further noted that on a number of occasions the RO had furnished the Veteran with appropriate forms used to reconstruct missing STRs and service personnel files but he had not submitted them.  The Appeals Management Center (AMC) made a formal finding in May 2013, setting forth the steps taken in compliance with the Board remand and again formally found that service records could not be reconstructed.  

The Board remand also requested the additional VA clinical records be obtained and this also has been done.  Likewise, the remand requested an additional VA psychiatric evaluation and this too was done in December 2012.  

Also on file are many statements from the Veteran and supporting letters from service comrades.  Moreover, statements from two private physicians include supporting medical opinions.  

Because the opinion on a VA psychiatric evaluation in January 2010 was that it was more likely that the Veteran's depressive disorder originated in childhood and less likely that it was related to his parent's death in 1956 during service, the Board remanded the case in 2012 for an additional VA examination to address whether any acquired psychiatric disorder clearly and unmistakably existed prior to service entrance, and, if so, whether any such pre-existing disability was not clearly and unmistakably aggravated by service.  The examination was conducted in December 2012 and the opinion was, after consideration of lay evidence that an acquired psychiatric disorder first manifested in 1966, almost a decade after service and was precipitated by events of post-service origin; thus mooting the question of pre-existence and any possible aggravation.  

Although through voluminous correspondence the Veteran has contested the adequacy of the 2010 VA examiner's conclusion that he was treated prior to service for psychiatric symptoms, the adequacy of the diagnosis and medical opinion yielded by the more recent 2012 VA examination have not been challenged.  See Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed.Cir. 2009); and Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

Thus, the Board finds that there has been substantial compliance with the 2012 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

Background

As noted, the STRs are unavailable; however, contemporaneous death certificates show that the Veteran's parents died of injuries in November 1956 (during his active service).  

During an October 1966 VA intake interview, the Veteran's sister reported that prior to service he was sensitive and nervous, and that he had been in the Army about 6 weeks when their parents were killed in an accident.  She believed that when discharged from service it had been recommended that he seek psychiatric help but she was not sure about this.  He had only recently begun dating a nurse and had found out that she was interested in someone else.  The next day, he went to his sister's house threatening to kill himself and his girlfriend, which was quite unusual behavior because he was usually quiet.  At that time he was quite rigid and he fell to the floor and, at first, was unable talk.  He allegedly had had "St. Vitus" dance around the age of 6.  

October 1966 VA psychological testing predicted some schizophrenic thinking during periods of increased psychological stress, but this was not considered diagnostic of a current overt schizophrenic adjustment.  Psychological testing also revealed maladjustments in the Veteran's relationship with women.  The diagnosis was severe anxiety reaction with depressive trend but it was noted that he was capable of idiosyncratic, unrealistic thinking, and that a psychotic episode might be precipitated if his present stress continued or increased.  

Following the Veteran's initial VA hospitalization for psychiatric purposes in 1966, he underwent numerous other VA hospitalizations for such purpose.  

The report of a March 1982 VA Social History notes that the Veteran felt that his main problem was that his mother had made him dependent as a child.  It was noted that for the past 9 years he had achieved a degree of adjustment which was somewhat schizoid but enabled him to work regularly.  

A discharge summary of VA hospitalization in November 1984 shows that the Veteran related a history of having had difficulties since service discharge about 12 years ago [i.e., about 1972].  An admission note reflects that he reported having had a problem with depression since 1966.  

A September 1993 VA psychology note shows that the Veteran reported not having been treated correctly by his mother, and that he had not grown up a happy, well-adjusted person.  He had not been "that much upset" upon learning of his parents death because he had never felt close to them.  The assessment was that he presented with an "anxious depression" which appeared to be longstanding and related to developmental difficulties.  

A discharge summary of VA hospitalization from October 1995 to February 1996 noted that the Veteran reported having been treated for a nervous condition at the age of seven.  

A May 2001 VA clinical record shows that the Veteran's brother felt that the deaths of the Veteran's parent, to whom he was very attached, was really traumatic to him.  

Treatment records from  the El Paso Health Care Center reflect treatment for, in part, psychiatric disability from 2004 to 2006.  In January 2005 the Veteran's diagnoses were major depression and a personality disorder.  He had a history of suicide attempts.  

Following the Veteran's suicide attempt by ingesting anti-freeze, noted that the Veteran related incidents with his mother in his childhood, from which it was concluded that there was no affection in his family and he had not bonded with his parents.  The diagnosis was recurrent major depression and the Axis IV diagnosis of stressors was a chronic history of depression related to childhood abuse and neglect.  

The Veteran's claim for service connection for psychiatric disability was received in March 2007, in which he did not report having had any psychiatric treatment prior to 1966.  

A February 2007 statement of J. D. S, a licensed clinical psychologist, indicates that the Veteran had been followed by the Crosspoint Human Services for 2 months for recurrent major depression.  From available records and interview information he had a long history of treatment for depression with VA dating back to 1966.  He reported having had difficulty adjusting to in-service life which was exacerbated by the death of his parents.  It was opined that in light of the length and extent of treatment, in addition to the severity of symptoms, it seemed likely that his condition was related to or exacerbated by his military service "in some way."  

In statements in 2007 the Veteran reported that he had not had psychiatric problems prior to service but had suicidal thoughts during service, and after his parents death he was denied treatment during service.  

A statement from T. R. reflects that he had served in the Army with the Veteran during 1957 to 1959 during which he had depression and was not able to function.  He received very little treatment for his depression and often complained of not getting enough treatment.  C. W., another service comrade, stated that he also served with the Veteran from 1957 to 1959 during which he was depressed and not able to perform his duties as he should have.  He had received little treatment and was disappointed that he had not received enough treatment during service.  

An April 2009 statement from a Board Certified Psychiatrist, Dr. G. D. T., of Crosspoint Human Services indicates that, based on an interview and available records review, the Veteran had a long history of treatment for depression, dating back to 1966.  He reported difficulty in adjusting to life in the military and those difficulties were exacerbated by the death of his parents.  He reported that he had never had depression prior to service and was never treated for his trauma during service.  The psychiatrist offered that when someone was not treated for emotional trauma it might cause long term disorders.  The psychiatrist opined that the Veteran had developed long term depression, and that the reported onset, severity, and chronicity of symptoms strongly suggested that his condition began and/or was exacerbated during military service.  

Treatment records from Crosspoint Human Services include a September 2009 record reflecting that the Veteran's diagnoses were recurrent major depression and a schizoid personality.  

On VA psychiatric examination in January 2010, the Veteran's electronic records and claim file were reviewed.  He was tearful when describing the manner in which he mother had treated him during his childhood and this was the only significant disturbance of his affect during the examination.  He had received no mental health intervention as a child but the examiner noted that there were several entries in medical records over the years that reflected that he had told providers that he had been started on "nerve medication at age 7."  One entry even indicated that he had been maintained on psychotropic medication in early adolescence.  Currently, he stated that things had gotten better after grade school in that his home life was better, and he did well academically and socially.  He had been depressed during service after his parents had been killed in an accident.  He had been told that he was going to see a psychiatrist but this was changed and he was told he would not because it would make both his company and himself look bad.  However, he had once spoken to a psychiatrist in the barracks who had informed him he had emotional trauma and developed depression.  He had completed his 3 year tour as a target tracking radar operator and after service he had been a salesman for a couple of years before working as an orderly for about 8 years.  

The Veteran reported that his first adult mental health treatment was by VA in 1966 when he was hospitalized for depression, and that, since then he had essentially been in continuous treatment and hospitalized on multiple occasions.  Over the years had had evidenced an ongoing preoccupation with finding a woman with whom to spend his life.  He had met a woman in 1976 upon whom he fixated and his suicide attempt in 1995 appeared to have been precipitated by his failure to find her many years later.  His suicide attempt in 2004 was when he had severe depression after realizing that one of the female clinical workers was not enamored of him.  He reported that he had been ridiculed during service because he was depressed.  

On mental status examination, the examiner noted that the Veteran continued to evidence some obsessional thoughts about having a female partner.  The examiner reported that the Veteran continued to be troubled by his mother's perceived rejection of him.  He had spent his life longing for a primary relationship, but had sought this more through fantasy life than through interpersonal engagement.  It was expected that he would have depressive symptoms upon losing his parent in an accident and letters from fellow servicemembers suggested that he had grieved.  Currently, he emphasized his concern during service that he would have to fend for himself upon service discharge.  He was successful at caring for himself after discharge until about 7 years later when he sought treatment for depression.  He had had severe bouts of depression since then.  His depressive symptoms had been nearly constant since at least 1975.  His history suggested that independent living led to his isolation, withdrawal into fantasy, despair, and attempts at self-harm.  He appeared to have had difficulty engaging others throughout his life and this likely precipitated his retreat into fantasy that had led to obsessional preoccupations with various females.  It was opined that it was more likely than not that his depressive disorder originated in childhood with feelings of inadequacy associated with perceived rejection by his mother.  There was no evidence to suggest that he suffered anything more than the expected and normal grief during military service when his parents died.  There was no evidence to suggest that he suffered depressive symptoms as an adult that were significant enough to cause vocational problems or to warrant treatment until years after his military service.  Thus, it appeared less likely than not that his depressive illness was due to his parent's death in 1956.  The diagnoses were recurrent major depression and a personality disorder, not otherwise specified, with strong schizoid features.  

In a July 2010 letter, the Veteran vehemently denied having been on psychotropic medication during his adolescence, and submitted copies of an article indicating that certain anti-depressant medications were not available when he was a child.   

The Veteran has also submitted a portion of an article dealing with traumatic stress.  That article appears to deal with posttraumatic stress disorder (PTSD), and indicates that most systematic studies had found that the majority of victims of trauma develop a range of disorders, such as major depressive disorder, panic disorder, and generalized anxiety disorder, in addition to PTSD.  

On VA psychiatric examination in December 2012, after a review of the claims files and VA records, and examination of the Veteran, a VA clinical psychologist reported that the diagnosis was a recurrent major depressive disorder with psychotic features.  

Although there were reports of treatment for emotional problems during the Veteran's childhood, the Veteran denied this in his correspondence and during the current examination.  In the absence of any actual documentation of a mental health condition either prior to or during service it appeared that the onset of his depression was in 1966, seven years after service discharge.  The onset of the depression coincided with a problem in a relationship with a woman.  The lack of a satisfying heterosexual relationship over the course of his life had been the over-riding psychological factor in his mental illness.  Many of the Veteran's hospitalizations for depression were precipitated by memories of a particular woman, whom he had never actually contacted but had seen during a few solitary outings to a dance club many years ago.  He was obsessed with fantasies of meeting her some day and became ever more despondent about his inability to find her as the years passed.  

The examiner stated that it was less likely as not that a mental disorder was diagnosed prior to military service, which rendered moot the issue of aggravation.  It was also less likely as not that a mental disorder was diagnosed or treated during service.  The first documentation of the onset of a mental condition occurred in 1966, which was associated with problems in a heterosexual relationship.  There was no evidence that his bereavement from in-service parental loss was anything other than the expected grief reaction, and he had been able to finish his enlistment.  The two anecdotal notes from his service comrades and recordation of histories of a sister and brother were long after service.  Some of these give a vague impression that he was not performing his military duties in the Army quite as well as before his parents died, but they did not rise to the level of proof that he was mentally ill in the Army.  The vast bulk of his voluminous psychiatric records reflected the probability that his depressive illness was not diagnosed until 1966 (7 years post-discharge from the Army) and that the depression was related mainly to his inability to ever develop a close, intimate relationship with a woman for whom he had always yearned. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection for a disability requires (1) the existence of a current disability: (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the nexus requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed.Cir. 2009). 

Certain chronic diseases, such as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders-(a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder;(f) schizophrenia;(g) schizophreniform disorder;(h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competent medical evidence is not necessarily required when the determinative issue is either medical etiology or medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006).  However, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  A lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan, 451 F.3d at 1336 and Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran asserts that he developed major depressive disorder as a result of insufficient treatment following the sudden death of his parents while he was in boot camp.  

When STRs are unavailable, VA's duties to assist, to provide reasons and bases, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim or create an adverse presumption against VA.  Russo v. Brown, 9 Vet. App. 46, 51 (1996) and Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

In this regard, the Veteran has not asserted that any records were created during service reflecting psychiatric treatment and the circumstances he has described also do not suggest that it would be expected that any records were created.  While his sister has reported that psychiatric counseling or treatment might have been recommended when he was discharged from service she was not sure of this and, also, the Veteran has never stated that such was the case.  

Initially, the Board notes that the article submitted by the Veteran indicating that trauma can cause not only PTSD but other psychiatric disorders is not relevant because the Veteran had neither alleged nor shown that he sustained trauma of such type or nature as to result in PTSD.  See 38 C.F.R. § 3.304(f).  That is, it is neither shown nor alleged that he was in combat (he served in peace time), was a prisoner-of-war, was assaulted during service, was in fear of hostile military or terrorist activity, or he otherwise was placed in fear of his health or life.  

Post service evidence reflects that the Veteran has been assessed as having a personality disorder, which is not a disease for which service connection may be granted,.  See 38 C.F.R. §§ 3.303(c), 4.9.  The Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality-such as a personality disorder-by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). ; and VAOPGCPREC 82-90.  Here, the Board finds no evidence of additional disability due to in-service aggravation of the personality disorder by superimposed disease or injury during service.  

The record shows that the Veteran's sister report that prior to service he was sensitive and nervous.  While this is consistent with the presence of an acquired psychiatric disorder, it is also consistent with his having a personality disorder.  Although the Veteran now vehemently denies having had preservice psychiatric treatment, the record shows that at one time he did report this.  In any event, the preponderance of the evidence, including his numerous references to childhood family problems documents his pre-service maladjustment and post-service psychological testing and psychiatric evaluations confirm the existence of a personality disorder.  Under this factual scenario, service connection cannot be awarded for a personality disorder.  

The standard for rebutting the presumption of soundness requires clear and unmistakable evidence of the pre-existence of an acquired psychiatric disorder.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  However, a personality disorder would by it very nature pre-exist active service and, so, the presumptions of soundness and aggravation are not applicable to personality disorders.  See Quirin v. Shinseki, 22 38 C.F.R. § [390, 394 (2009).  Nevertheless, personality disorders are manifested by psychiatric symptoms and, so, the actual presence of psychiatric symptoms either prior to or during service would not be inconsistent with the Veteran's having personality disorder, which by its very nature pre-existed and co-existed with military service.  

As to whether the post-service evidence showing that the Veteran had childhood problems rebuts the presumption of soundness by establishing the pre-service existence of a chronic acquired psychiatric disorder, the Board concludes that the preponderance of the evidence establishes that it does not.  The 2010 VA examiner indicated that the Veteran had a depressive disorder prior to service; however, the preponderance of the evidence indicates that prior to service the Veteran had only a personality disorder, manifested by some depressive symptoms.  Moreover, this 2010 opinion is not supported by other evidence and, so, is simply not clear and unmistakable evidence of the preservice existence of a chronic acquired psychiatric disorder.  

Thus, the record as a whole does not clearly and unmistakably establish that the Veteran had any acquired psychiatric disability prior to his entrance into active service, as opposed to a personality disorder.  

Thus, the question is whether the Veteran now has an acquired psychiatric disability, including recurrent major depression, which was incurred during active service, or a psychosis which manifested within one year of his September 1959 service discharge.  

For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Moreover, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) the Federal Circuit rejected the hypothesis that continuity of symptomatology should apply not only to chronic disability in the medical sense even if not listed in 38 C.F.R. § 3.309(a) but also to any "non-chronic disease or injury."

The transitory and expected depression stemming from grief from an emotional loss, parental deaths during service, does not establish the existence of a chronic acquired psychiatric disorder during service.  The Veteran reports that he was to have been given psychiatric help or treatment during service, but spoke on only a single occasion during service with a mental health professional who informed him that he had depression.  However, it is conceded that this was in conjunction with the unexpected death of both parents.  More significantly, the Veteran's voluminous correspondence indicates that any steps taken regarding grief counseling during service was undertaken by others and that he took no active role in seeking grief counseling, much less psychiatric treatment during service.  This is in contrast to his insistence, in recent years, that he was denied such treatment through the fault of others.  

The persuasive VA opinion in this case, the 2012 medical opinion, leads to the conclusion that it is not reasonable to extrapolate the Veteran's depression from emotional grief to the level of the Veteran's having been informed that he had a chronic depressive disorder, as opposed to no more than expected depression stemming from his circumstances, i.e., parental loss.  Thus, this is not competent lay evidence of a contemporaneous in-service medical diagnosis (the second circumstance in Jandreau, Id.).  

While both the Veteran's brother and sister have suggested that the Veteran was significantly impacted by his parent's death, this is refuted by the Veteran's comment in 1993 that he was not very upset because of his lack of closeness with them.  Thus, the presence of psychiatric symptoms, e.g., depression, is consistent with a personality disorder and, so, the lay evidence of depression during service is not deemed to be a manifestation of an acquired psychiatric disorder.  That disorder is not shown to have actually manifested until many years after service.  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  However, "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  Moreover, consideration may also be given to the earliest medical records demonstrating when symptoms began or when treatment for symptom first began, or both.  

The evidence in this case establishes that the Veteran's acquired psychiatric disorder first manifested after service in 1966 as a result of a personal crisis unrelated to military service, and having been precipitated by his unrealistic expectations in his relationships with women.  The evidence shows that this pattern of behavior has continued since then.  

Here, the Veteran as well as his brother, sister, and service comrades are not competent to identify the complex medical question of whether a person has an acquired psychiatric disorder, much less distinguish between an acquired psychiatric disorder and a personality disorder (the first circumstance in Jandreau, Id.).  This would this requires medical training, knowledge, and expertise which none of them are shown to have (the 1st circumstances in Jandreau).  

On the other hand, as to the 3rd circumstance in Jandreau, i.e., a description of symptoms which support a latter medical professional diagnosis, the two private medical opinions appear to have relied exclusively upon a history related by the Veteran.  However, the credibility of the Veteran's history has been greatly diminished by his inconsistency in relating his medical history.  In fact, consistency is the hallmark of credibility.  Thus, the medical opinions have been based upon an unreliable history and, as such, lack probative value.  

Also in considering the opinions of two medical professionals from Crosspoint Human Services, the psychologist based his opinion on the length and extent of post-service treatment, and the severity of the post-service symptoms in concluding that it seemed likely that the current major depressive disorder was "in some way" related to or exacerbated by his military service.  However, merely referring to the factors listed, which are unrelated to military service, is too speculative to serve as an adequate basis for a nexus opinion.  Similarly speculative is the opinion of the private psychiatrist that lack of treatment for emotional trauma might, or may, cause a long term disorder, even if the Veteran does now have chronic, or long term, disorder.  Neither of these considered either the Veteran's preservice history or his post-service behavioral lifestyle.  There was no psychological testing and no reference to or exclusion of a personality disorder.  While the Veteran feels that greater probative value should be given to the private psychiatrist, because he is board certified, the Board disagrees because the reasoning and rationale expressed was basically speculative and conclusory in nature.  

The most persuasive medical opinion is that of the 2012 VA examiner which is in keeping with the record as a whole and most adequately explains the origins and development of the Veteran's current psychiatric disability.  However, it must be noted that both VA medical opinions, in 2010 and 2012, concur that the Veteran's bereavement due to parental loss during service was no more than the normal and expected grief reaction.  Also, this would be in keeping with the statements of service comrades as to the Veteran's behavior during service.  

The overwhelming post-service clinical evidence shows that the Veteran has recurrent major depression.  While lay evidence of continuity of symptomatology may be used to establish and fulfill the required nexus element of a service connection claim as to a chronic disease listed at 38 C.F.R. § 3.309(a), and a psychosis is a disease listed as a chronic disease at § 3.309(a), a recurrent major depressive disorder is not a listed chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and 38 C.F.R. § 3.384.  

Moreover, the record shows that it was not until a number of years after the Veteran's active duty he is shown to have an acquired psychiatric disorder.  No persuasive evidence antedates his acquired psychiatric disability to active duty, other than his uncorroborated or vague statements of service comrades and relatives which the Board finds are not probative inasmuch as they describe, at most, symptoms of the pre-existing personality disorder.  It is again significant to note that despite his parent's death, the Veteran finished his than two years of remaining military service.  

As noted above, the Board has accorded the 2012 opinion-to the effect that the Veteran's in-service bereavement due to parental losses was an expected grief reaction-great probative weight on the question of etiology of current psychiatric disability.  This opinion outweighs the supporting but speculative and conclusory medical opinions as well as the other lay statements which are vague and nonspecific and do not rise to the level of proof required to establish a service-connected acquired psychiatric disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  The 2012 VA opinion is also more consistent with and more adequately explains the Veteran's overall psychiatric history than the 2010 VA opinion.  In sum, the 2012 opinion was, and the vast bulk of voluminous psychiatric records show, that the acquired depressive illness did not manifest until 7 years after service and was related mainly to his inability to ever develop a close, intimate relationship.  

Accordingly, service connection for an acquired psychiatric disorder, to include depression, is not warranted and the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs
 n

